FILED
                             NOT FOR PUBLICATION                            MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN NICHOLS, AKA Jack Nichols,                   No. 10-16241

               Plaintiff - Appellant,             D.C. No. 2:07-cv-02759-GEB-
                                                  EFB
  v.

COUNTY OF SACRAMENTO; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       John Nichols, aka Jack Nichols, appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

retaliated against him for reporting corruption in the County of Sacramento




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Building Inspection Unit. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Huppert v. City of Pittsburg, 574 F.3d 696, 701 (9th Cir. 2009),

and we affirm.

         The district court properly granted summary judgment on Nichols’s First

Amendment claim because Nichols failed to raise a genuine dispute of material

fact as to whether his protected speech was a substantial or motivating factor in his

termination. See id. at 702.

         The district court properly granted summary judgment on Nichols’s claim of

retaliation for whistleblowing, in violation of California Labor Code section

1102.5, because Nichols failed to raise a genuine dispute of material fact as to

whether there was a “causal link” between his protected activity and termination.

Patten v. Grant Joint Union High Sch. Dist., 37 Cal. Rptr. 3d 113, 117 (Ct. App.

2005).

         Nichols’s remaining contentions, including that the district court did not

consider the evidence he submitted, are unpersuasive.

         AFFIRMED.




                                             2                                   10-16241